PER CURIAM.
These cases are remanded to the division of the District Court which heard them, for reconsideration in light of Williams v. United States, 1955, 350 U. S. 857, 76 S.Ct. 100, decided after the disposition of these cases by the trial court. Under Williams, Virginia’s doctrine of respondeat superior would control the question of “scope of employment,” since the claims involved here arose in that state. We express no opinion as to the result of any presumption, question of negligence, or other matters involved.
Judgments vacated and cases remanded.